Harrison', J. This was replevin for two bales of cotton, commenced before a justice of the peace by appellee against appellants. The plaintiff recovered judgment before the justice, and the defendants took an appeal to the circuit court. In the circuit court the plaintiff, as before the justice, recovered judgment for the cotton, or, if delivery could not be had, for the value thereof, found — and for his damages assessed. The record presents no question for our decision. There appears in the transcript what purports to be a bill of exceptions, but which is not signed by the judge, and is, apparently, otherwise incomplete, which can not be considered as a part of the record. The judgment is affirmed.